DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2-5, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR10-1093986 and included translation).
In re Claim 1, Kim teaches a detecting system for a load control circuit as seen in Figure 2 (with reference made to highlighted section of translation), the detecting system comprising: a main fuse (150) connected on a main current path between a power supply (external charger at 110) and a load (120) that receives 
In re Claim 2, when the rated current (i.e., predetermined current) of FET 142 is exceeded, it will cause it to overheat and activate thermal fuse 172.
In re Claim 3, Page 8 of the translation indicates that the thermal fuse 172 blows before the mains fuse 150 is blown.
In re Claim 4, Figure 2 teaches the switching element 142 is a fuse connected as claimed.
In re Claim 5, in the event that the gate and source of 142 are shorted, current would travel via the parasitic diode which would lead to overheating of switch 142 and thus the opening of fuse 172.
In re Claim 8, the final lines of page 7 of the translation teach that the fuse 172 is in contact with the surface of the switching element 142, and thus by extension the body and leads of fuse 172 are in contact and physically coupled to switching element 142.  As seen in Figure 2, the second lead is connected to the controller at 180.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR10-1093986 and included translation) in view of Clevenger et al (2011/0317324).
In re Claim 7, Kim teaches affixing the fuse 172 to the switching device 142 to determine when an over temperature event of the switching device 172 occurs (final 3 lines of page 7 to line 5 of page 8 of translation), but does not specifically teach utilizing heat transfer adhesive material.
Clevenger teaches using a fuse 38 to monitor the temperature of a device 20 by changing from an closed to open state (paragraph 37).  Clevenger teaches that 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a heat transfer adhesive as taught by Clevenger to affix the fuse 172 to the switching element 142 of Kim, since Clevenger teaches that by doing so, the fuse can monitor the temperature of the switching element while being affixed to it.
Allowable Subject Matter
Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In re Claim 6, Kim teaches switch 142 is a FET, not a relay.
In re Claim 9, Kim does not teach that system controller 181 transmits a signal to an upper system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takahashi et al (2015/0130476) teaches in Figure 3 a system comprising a main fuse F1 in series with a switching element S1 between a power supply Vin and load 13, wherein the temperature of S1 is monitored via 24 and provides feedback to a controller 32. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        9/3/21